Citation Nr: 1017980	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-28 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition of the Veteran's child, S.G., as a 
helpless child for Department of Veterans Affairs (VA) 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1968 
to May 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, denying to the appellant Veteran's son, S.G., 
helpless child status.



FINDINGS OF FACT

1.  The appellant Veteran's son, S.G., was born September [redacted], 
1977, and his 18th birthday was in September 1995.  

2.  The appellant Veteran's son, S.G., has been shown to have 
been permanently incapable of self-support by reason of a 
mental or physical condition prior to attaining the age of 
eighteen.



CONCLUSION OF LAW

The criteria for entitlement to status as a helpless child of 
the Veteran have been met for the appellant Veteran's son, 
S.G., for VA benefits purposes.  38 U.S.C.A. §§ 101(4), 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.5(a), 3.57(a), 
3.312, 3.356 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the 
disposition herein as to the issue of entitlement to helpless 
child status for the child of the claimant Veteran, there is 
no need for further discussion of notice or development.  
With the complete grant of the benefit sought, there is no 
reasonable possibility of furthering the claim on appeal with 
additional notice or assistance.  


II.  Helpless Child Status for Child of Veteran

The appellant Veteran seeks recognition of his son, S.G., as 
a "helpless child" of the Veteran due to permanent 
incapacity for self-support because of multiple mental and 
physical impairments.  See 38 U.S.C.A. § 1314(b) (West 2002).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2009).

In order to establish entitlement to recognition as the 
helpless child of the Veteran, it must be shown that the 
appellant was permanently incapable of self support by reason 
of mental or physical defect as of his or her eighteenth 
birthday.  See 38 C.F.R. § 3.356(a) (2009).  Rating 
determinations regarding helpless child status are made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  Rating criteria applicable to 
disabled veterans are not controlling.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case. Id.

The principal factors for consideration under 38 C.F.R. 
§3.356 are:

(1) The fact that a child is earning his or her 
own support is prima facie evidence that he or 
she is not incapable of self-support. Incapacity 
for self-support will not be considered to exist 
when the child by his or her own efforts is 
provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to 
the date of attaining the age of 18 years, may be 
so held at a later date even though there may 
have been a short intervening period or periods 
when his or her condition was such that he or she 
was employed, provided the cause of incapacity is 
the same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which 
was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period 
by reason of disability, should not be considered 
as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending 
on the educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like. In those cases 
where the extent and nature of disability raises 
some doubt as to whether they would render the 
average person incapable of self-support, factors 
other than employment are for consideration.  In 
such cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would provide 
sufficient income for reasonable support.  Lack 
of employment of the child either prior to the 
delimiting age or thereafter should not be 
considered as a major factor in the determination 
to be made, unless it is shown that it was due to 
physical or mental defect and not to mere 
disinclination to work or indulgence of relatives 
or friends.

(4) The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in cases such as this, the "focus of analysis must 
be on the [child's] condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the child's condition subsequent to 
his or her eighteenth birthday is not for consideration.  If 
the child is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.  However, if a 
finding is made that a child of the Veteran was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the child's subsequent condition 
becomes relevant for the second step of the analysis, that 
is, whether there is improvement sufficient to render the 
child capable of self-support after the age of 18.  Id.

The Veteran's child, S.G., was born in September 1977, and 
his eighteenth birthday was in September 1995.  

While treatment records were sought from private treatment 
facilities, none were obtained for periods prior to 2000.  
One private treating hospital informed that records of 
treatment of the Veteran's child, S.G., in 1994 were 
destroyed.  A letter from another private treating hospital 
informed that the Veteran's child, S.G., was admitted on an 
emergency basis in January 1994 with a diagnosis of 
depression.  

A September 2005 letter from S.G.'s mother informed that S.G. 
had mental problems since he was six years old.  In a further 
letter dated in January 2010, S.G.'s mother informed that 
S.G. had mental problems and was hospitalized, both before he 
was 17 years of age.  Similarly, in statements dated in 
September 2005 and December 2009, another relative, C.G., 
informed that S.G. had been mentally ill since the 6th or 7th 
grade, or at least since he was 17 or younger.  

The Veteran provided testimony at a November 2009 hearing 
before the undersigned, to the effect that S.G. was impaired 
due to psychiatric illness since prior to his 18th birthday 
and is incapable of self-support.  

Records obtained from private treating hospitals only 
document treatment for the Veteran's son from 2000.  These 
records are fairly consistent both in their diagnoses and 
their findings of symptoms of illness.  These records 
variously include diagnoses for S.G. of schizoaffective 
disorder with psychosis, and of bipolar disorder with 
psychotic features.  Severity assessments have varied 
slightly, but have generally remained in the severe range.  
Ongoing or chronic symptoms have included depression, 
anxiety, anger, auditory and visual hallucinations, paranoia, 
distrust, impairments in cognitive processes, impairments in 
memory, impairments in concentration, and sleep impairment.  
An associated learning impairment has also been identified, 
with limited literacy.  The Veteran's child, S.G., is noted 
to have dropped out of high school after the 10th grade 
reportedly due to significant ongoing social difficulties, 
though his limited literacy was undoubtedly a contributing 
factor.  

A history of employment or self-support is not in evidence.  
A reply from the Social Security Administration (SSA) in 
November 2009 informed that S.G. started drawing benefits in 
March 1991, but that he no longer received benefits.  The SSA 
was unable to produce further records of S.G.  

The Veteran's son was involuntarily hospitalized in 1994 
reportedly due to threatening homicide with use of a gun, 
though as noted, records of that hospitalization were 
destroyed by the hospital.   S.G. reportedly also has a 
history of substance abuse, including alcohol, marijuana, and 
cocaine.  However, the weight of the medical evidence is to 
the effect that S.G. has the above-noted psychiatric 
impairments independent of use of these substances, and that 
he has in the recent past significantly abstained from 
illicit substance use because he has recognized that they 
exacerbate his psychiatric impairment, causing poorer 
functioning and increased hallucinations.  

Received at the Board in January 2010 were additional 
psychiatric evaluation records from January and February of 
1996.  These records are significant for their proximity to 
S.G.'s 18th birthday.

A January 1996 evaluation by psychologist Dr. H. provides an 
assessment that S.G. has a moderate psychiatric impairment as 
well as mild mental retardation, with an estimated I.Q. of 
between 50 and 60.  S.G.'s history was then notable for his 
not having received any mental or psychiatric treatment.  Dr. 
H. added that S.G. "is evidencing a significant degree of 
retardation." (Dr. H. provided no explanation for his 
apparent contradiction of his assessment of mild mental 
retardation).  Dr. H. also noted that the schizophrenic 
disorder S.G. had might respond to treatment.  

A February 1996 psychological evaluation by Dr. S. notes a 
history of behavior problems at school and at home, ready 
anger, high levels of moodiness, and jobs that did not work 
out due to S.G.'s moods and behavior difficulties.  Dr. S. 
also noted that neither the Veteran nor S.G. reported any 
past contact with mental health professionals.  S.G. reported 
spending time watching television or playing basketball, and 
reported being a poor student due to an inability to do the 
work.  Also noted were S.G.'s tendencies to become easily 
irritated, to get into fights easily, and to become sad at 
times due to having many problems, with feelings of both 
helplessness and hopelessness.  Intellectual screening 
resulted in a full-scale I.Q. of 66, which was in the 
"mildly mentally retarded or educably mentally handicapped 
range."  A performance scale I.Q. was 63, or below the first 
percentile range, and verbal scale I.Q. was 70, or in the 
borderline retarded range.  Dr. S. found the test results to 
be valid and to inform of global cognitive delay and 
deficiency.  Dr. S. then expressed a hope that the S.G. would 
receive some vocational rehabilitation assistance so that he 
might become gainfully employed.  Testing also revealed 
limited fund of knowledge and significant impairment in 
memory functioning.  However, Dr. S.'s report reflected 
testing only for cognitive impairments, without findings or 
assessments of mental illness.  Thus, Dr. S's professed hope 
that S.G. might ultimately succeed at some future vocational 
rehabilitation may have been made without a sufficient 
knowledge of S.G.'s psychiatric difficulties and their 
contribution to impairment of his capacity for work.  

Despite contradictions in reported histories in the record as 
to whether S.G. received psychiatric treatment prior to 
attaining the age of 18, the evidentiary record is consistent 
in reflecting significant impairments since prior to the age 
of 18.  

The claims file reflects that the Veteran himself is also 
psychiatrically impaired, and is in receipt of a 100 percent 
service-connected disability benefit due to posttraumatic 
stress disorder (PTSD).  The case thus presents a question as 
to whether some failures to seek treatment records in support 
of the helpless child claim from prior to S.G.'s 18th 
birthday before those records were destroyed by care 
providers may be attributed in significant part to the 
Veteran's own psychiatric impairment.  The Board thus must 
consider the Veteran's impairment when weighing the evidence 
presented, to avoid faulting the Veteran for evidentiary 
deficiencies which are themselves likely attributable in 
significant part to the Veteran's own service-connected 
disability.

The Board concludes that the weight of the evidence is to the 
effect that S.G.'s ongoing impairments since prior to his 
18th birthday have included significant depression, and at 
times suicidal and/or homicidal ideation with plan or even 
intent but with limited capacity to carry out plan; paranoia; 
sleep impairment; visual and auditory hallucination; anxiety; 
mood disorder; and significant impairments in cognitive 
function and memory.  These impairments, taken as a whole 
together with S.G.'s limited literacy, have more likely than 
not resulted in his incapacity for self-support on an ongoing 
basis since prior to his 18th birthday.  Accordingly, the 
Board finds that the weight of the evidence favors granting 
the Veteran's child, S.G., helpless child status for VA 
benefits purposes.  38 C.F.R. § 3.356.  




ORDER

Helpless child status for the Veteran's child, S.G., is 
granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


